Citation Nr: 1116058	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-41 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for coronary artery disease (CAD). 

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty service from May 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied service connection for diabetes mellitus, CAD, and hypertension.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during service. 

2.  The Veteran did not experience chronic symptoms of diabetes mellitus during service or continuous symptoms of diabetes mellitus from separation from service.

3.  The Veteran's diabetes mellitus is not causally or etiologically related to service.  

4.  The Veteran did not experience chronic symptoms of CAD during service or continuous symptoms of CAD from separation from service. 

5.  The Veteran's CAD is not causally or etiologically related to service. 

6.  The Veteran did not experience chronic symptoms of hypertension during service or continuous symptoms of hypertension from separation from service.  

7.  The Veteran's hypertension is not causally or etiologically related to service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated September 2008 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in September 2008 prior to the initial unfavorable decision in October 2008.  In this case, the September 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Board acknowledges the representative's request for a remand to obtain the Veteran's service personnel records.  The representative believes that, as the Veteran's unit served in Thailand during the Vietnam era, the Veteran's personnel records will show exposure to herbicides.  Special consideration of herbicide exposure on a factual basis has been extended to Veterans whose duties placed them on or near the perimeters of Thailand military basis.  The Veteran did not serve with the U.S. Air Force, but rather was a member of the U.S. Army.  For Veterans who served on Royal Thai Air Force Bases (RTAFBs) in Thailand while a member of the U.S. Army, the claimant must provide a statement that he was involved with perimeter security duty and there must be additional credible evidence supporting the statement.  If the Veteran served on a U.S. Army Base in Thailand, exposure to herbicides is conceded for members of a military police unit or military police occupational specialty and the Veteran states that his duty placed him at or near the base perimeter.   M21-1MR, Part IV, Subpart ii, 2.C.10.q.

 The Board finds that a remand would not aid in substantiating the Veteran's claims.  The record does not contain any evidence that the Veteran was engaged in perimeter security at any RTAFB, nor does the evidence show that the Veteran served in a military police capacity while on a U.S. Army Base in Thailand.  The Veteran has not asserted any service in Thailand under these circumstances.  Rather, the Veteran's specialty is noted as Ordnance Supply Specialist.  Additionally, the Veteran's health record abstract of service provides the Veteran's station and organization.  These records do not show involvement with a military police unit.  As personnel records showing service in Thailand would not allow the Veteran's claim without significant additional evidence supporting herbicide exposure, a remand for service personnel records is not warranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no in-service exposure to herbicides and no chronic in-service symptoms of diabetes mellitus, CAD, or hypertension.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the claimed disabilities.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 
  
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, hypertension, or cardiovascular-renal disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases, to include diabetes mellitus and CAD, may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  See 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.309(e).  The Board again notes that the presumption of service connection based on exposure to herbicides is provided for those who served in Thailand only under specific circumstances as shown above.  M21-1MR, Part IV, Subpart ii, 2.C.10.q.  Neither the Veteran nor his representative has asserted that he served on land in Vietnam.  As discussed above, the evidence of record does not meet the criteria for herbicide exposure during service in Thailand.  As such, the Veteran is not entitled to the presumption of exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  The Board notes that no other evidence indicates exposure to herbicides during service.  

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Service Connection for Diabetes Mellitus

The Veteran contends that his current diabetes mellitus is related to service, even though it began years after service.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of diabetes mellitus.  The Veteran's February 1965 separation report of medical history noted no history of sugar or albumin in urine and no frequent urination.  The examiner noted a clinically normal endocrine system with negative urinalysis for sugar and albumin and negative blood work on the February 1965 separation report of medical examination.  As such, the Board finds that the Veteran did not have chronic symptoms of diabetes during service.

The post-service medical evidence does not reflect complaints or treatment related to diabetes until a December 1995 record, which noted a 5 year history of diabetes, placing onset of diabetes in 1990.  A subsequent September 2004 statement from the Veteran's eye doctor noted a 25 year history of diabetes mellitus, placing onset in 1979.  Rucker, 10 Vet. App. at 73 (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board emphasizes the multi-year gap between discharge from active duty service (1965) and the earliest onset date of record, approximately 1979 (a 14-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Therefore, the Board finds that the Veteran did not have continuous symptoms of diabetes from separation from service.  

Indeed, while the Veteran now asserts that his diabetes mellitus is related to service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of diabetes mellitus.  Specifically, the service separation examination report reflects that the Veteran was examined and his endocrine system and laboratory results were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  The Veteran has not asserted that he experienced any symptoms of diabetes mellitus during service or continuously since separation from service.  As such, the Board finds that the Veteran did not have a disease or injury during service and did not experience chronic symptoms during or continuity of symptomatology since service.  

Additionally, although the veteran served for ninety days or more during a period of war, he did not develop diabetes mellitus to a degree of 10 percent or more within one year from separation from service.  As noted above, the first evidence of diabetes mellitus is dated May 2005, 40 years after separation from service.  The Veteran has not asserted that his diabetes mellitus began before this time.  As such, the Veteran's diabetes may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, as the Board has found that the Veteran did not serve in the Republic of Vietnam, he is not entitled to the presumption of exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).

The Board finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus is not related to service.  The evidence does not show that the Veteran has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his diabetes mellitus to service, the Board finds that the etiology of the Veteran's disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms of diabetes, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's diabetes mellitus.  No medical or lay evidence indicates any possible connection between the Veteran's diabetes and service.  The Board again notes that without a disease, event, or injury in service to which a medical examiner may relate the Veteran's current disability, no examination is necessary.  

The Board finds that the Veteran was not diagnosed with diabetes mellitus during service, did not experience chronic symptoms during service, and did not experience a continuity of symptomatology from separation from service.  The Veteran's diabetes did not manifest within one year of separation from service.  Additionally the Board finds that the Veteran was not exposed to herbicides during service and that no evidence of record relates the Veteran's diabetes mellitus to active service.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for CAD

The Veteran contends that his current CAD is related to service, even though he did not experience any symptoms in service or for many years after service.  Service treatment records are silent regarding any complaint, treatment, or diagnosis of CAD.  The February 1965 service separation report of medical history showed no history or complaints of shortness of breath, pain or pressure in chest, or palpitation or pounding heart.  On the February 1965 service separation report of medical examination, the examiner noted the Veteran's heart and vascular system to be clinically normal.   Therefore, the Board finds that the Veteran did not have chronic symptoms of CAD during service and did not have continuous symptoms of CAD since separation from service.  

The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson, 230 F.3d 1330.  The first indication of CAD is noted in a September 2005 VA treatment record.  The examiner counseled the Veteran about CAD and advised the Veteran to quit smoking.  The September 2005 record is dated 40 years after separation from service.  The Board acknowledges the significant gap in time between separation and the Veteran's first documented complaints.  The Veteran has not asserted that his CAD had its onset prior to September 2005.  

The Board also finds that the weight of the competent evidence demonstrates that the Veteran's CAD is not related to service.  As to a nexus opinion relating his CAD to service, the Board finds that the etiology of the Veteran's disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  Not all medical questions lend themselves to lay opinion evidence.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (referring to Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) for guidance).  Again, the Veteran is certainly competent to testify as to symptoms, such as chest pain, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr, 21 Vet. App. 303; see also, Woehlaert, 21 Vet. App. 456.  No medical evidence of record provides a nexus between active duty service and the Veteran's CAD.  No medical or lay evidence indicates any causal relationship between the Veteran's CAD and service.  The Board again notes that without a disease, event, or injury in service to which a medical examiner may relate the Veteran's current disability, no examination is necessary.  

The Board has already found that the Veteran did not serve in the Republic of Vietnam.  Therefore, he is not entitled to the presumption of exposure to herbicides, and that question is not addressed in this analysis.  38 C.F.R. § 3.307(a)(6)(ii).

For the reasons given, the Board finds that the Veteran was not diagnosed with CAD during service, did not experience chronic symptoms during service, and did not experience a continuity of symptomatology from separation from service.  The Board also finds that the Veteran was not exposed to herbicides during service and that no evidence of record relates the Veteran's CAD to active service.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for CAD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56 (1990).

Service Connection for Hypertension

The Veteran contends that his current hypertension is related to service, even though he did not experience any symptoms in service or for many years after service.  Upon entrance into service in December 1961, the Veteran's blood pressure was 120/84.  During a January 1964 examination, the Veteran's blood pressure was 120/78.  On an April 1964 report of medical examination, the Veteran's blood pressure was 130/74.  On his service separation report of medical history in February 1965, the Veteran marked no when asked have you ever had or have you new high or low blood pressure.  On the corresponding report of medical examination, the examiner noted the Veteran's blood pressure to be 120/70.  

The Board notes that the Veteran's blood pressure actually decreased between entrance into service and separation from service.  Although the Veteran's blood pressure varied slightly in service, at no point was it considered high blood pressure and at no point did it warrant a diagnosis of hypertension.  Therefore, the Board finds that the Veteran did not have a disease or injury during service or even chronic symptoms of hypertension during service. 

The Board also finds that the Veteran did not experience continuous symptoms of hypertension from separation from service.  The Veteran at no point contends that his hypertension began in service or was continuous since service.  The Veteran's blood pressure upon separation from service was normal.  Specifically, the service separation examination report reflects that the Veteran was examined and his vascular system was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden, 125 F.3d 1477 (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The medical and lay evidence is silent regarding any diagnosis or complaints of hypertension until December 1995.  At that time, the Veteran was reported to have high blood pressure.  No earlier medical evidence shows a diagnosis of high blood pressure or hypertension.  No lay evidence asserts that the Veteran's hypertension had its onset prior to that time.  The Board emphasizes the multi-year gap between discharge from active duty service (1965) and initial reported symptoms related to a low back disorder in approximately 1995 (a 30-year gap).  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense, 1 Vet. App. at 356 (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

No evidence indicates that the Veteran's hypertension had its onset within one year of separation from service.  As noted above, the first evidence of hypertension is dated December 1995, more than one year after his 1965 separation from service.  The Veteran has not asserted that his hypertension began before this time.  As such, the Veteran's hypertension may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).  

Therefore, when weighing the positive and negative evidence of record, the Board finds that the Veteran did not have chronic symptoms of hypertension during service, did not have continuous symptoms of hypertension from separation from service, and the Veteran's current hypertension is not causally or etiologically related to service.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for CAD is denied. 

Service connection for hypertension is denied.  




____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


